Fourth Court of Appeals
                                       San Antonio, Texas
                                               August 5, 2014

                                           No. 04-14-00507-CR

                                           IN RE Susan REED

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On August 4, 2014, the respondent in this original proceeding filed a motion for
extension of time to file a response to the petition for writ of mandamus. The motion is
GRANTED. A response on behalf of the respondent is due no later than August 28, 2014.


           It is so ORDERED on August 5th, 2014.                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause Nos. 413040; 413041 and 413042, styled The State of Texas v. Ricardo Garza,
pending in the County Court at Law No. 15, Bexar County, Texas, the The Honorable Michael La Hood presiding.